OPINION
Larry Copeland, relator, is seeking a writ of mandamus to compel respondent, Judge Lillian Greene, to issue a ruling on his Motion for Appointment of Counsel for Appeal filed in C.P. Case No. CR-360236. Respondent filed a Motion for Summary Judgment and/or Motion to Dismiss and attached a certified copy of an order dated January 5, 1999, in which respondent appointed the Cuyahoga County Public Defender to represent relator on appeal. Accordingly, respondent's motion is granted based upon respondent's demonstration that this action is now moot.
Case dismissed. Costs to respondent.
ANN DYKE, J., CONCURS
                                              JAMES M. PORTER ADMINISTRATIVE JUDGE